Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 1 of 46




                    EXHIBIT A
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 2 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 3 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 4 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 5 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 6 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 7 of 46




                    EXHIBIT B
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 8 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 9 of 46
          Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 10 of 46
Ltr. re Preservation of Records & FOIA Request for Jerome Aba
May 29, 2018
Page 3 of 7

      Embassy and Consulate of the Republic of the Philippines, the U.S. State Department, the
      Department of Homeland Security, and other U.S. or Philippines government officials or
      representatives; and by and between CBP and any airlines; including but not limited to
      email, text, instant messaging, telephone or correspondence;

  3. Any and all communications between CBP and members or representatives of the press or
     media about Mr. Aba or his detention at SFO, including texts, emails, voicemails, notes of
     conversation, or other records;

  4. Any and all documents evidencing, relating or referring to CBP personnel assignments,
     shifts, and time records, during the period: from April 17, 2018 6:00 p.m. to April 19, 2018
     6:00 a.m.; and

  5. Any and all documents evidencing, relating or referring to CBP's policies, rules or
     protocols for retention, destruction, recycling, or discarding records, documents, video or
     images.
        For the purposes of this Request, “Records” are collectively defined to include, but are
not limited to: all records or communications preserved in written or electronic form, including
but not limited to: correspondence, documents, data, video, images, audio, emails, faxes, text
communications between phones or other electronic devices (including, but not limited to,
communications sent via SMS or other text, Blackberry Messenger, iMessage, WhatsApp,
Signal, Gchat, or Twitter direct message); audio recorded on cell phones; voicemail messages;
social-media posts; files; evaluations; instructions; analyses; notes; orders; policies; procedures;
protocols; directives; guidance documents; guidelines; formal and informal presentations;
training documents; bulletins; alerts; updates; advisories; reports; manuals; studies; legal and
policy memoranda; contracts or agreements; minutes or notes of meetings and phone calls; and
memoranda of understanding.

        Please be advised that we are making this demand for the preservation of all Records
related to Jerome Aba in light of potential requests and/or litigation pursuant to FOIA and other
applicable laws.

        Therefore, we are demanding that the above-referenced Records be preserved until the
final resolution of any and all civil and/or other investigative proceedings arising from this
incident. In the event that you do not intend to preserve the aforesaid Records as we have
requested, please advise me immediately in writing of your intention and the legal basis for your
refusal to preserve this evidence.


    II.     REQUEST FOR EXPEDITED PROCESSING
        We request expedited processing pursuant to 5 U.S.C. § 552(a)(6)(E) and the statute’s
implementing regulations. There is a “compelling need” for these records, as defined in the
statute and regulations, because there is urgency to inform the public concerning actual or
        Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 11 of 46
Ltr. re Preservation of Records & FOIA Request for Jerome Aba
May 29, 2018
Page 4 of 7

alleged Federal Government activity and the request has been made by an organization primarily
engaged in disseminating information. See 5 U.S.C. § 552(a)(6)(E)(v); 6 C.F.R. § 5.5(e)(1)(ii).
         First, the ACLU-NC and NLG-SF are requestors “primarily engaged in disseminating
information.” 5 U.S.C. § 552(a)(6)(E)(v)(II); 6 C.F.R. § 5.5(e)(1)(ii). The ACLU-NC is an
affiliate of the ACLU, a national organization that works to protect civil liberties of all people,
including the safeguarding of the basic constitutional rights to privacy, free expression, and due
process of law. The ACLU-NC is responsible for serving the population of northern California.
ACLU-NC staff persons are frequent spokespersons in television and print media and make
frequent public presentations at meetings and events. Similarly, the NLG-SF is a chapter of the
National Lawyers Guild, the nation’s oldest and largest progressive bar association, whose
members frequently write and speak on human rights, civil rights and other matters of public
interest. The ACLU-NC and NLG-SF plan to analyze and disseminate to the public the
information gathered through this Request at no cost, and the records are not sought for any
commercial purpose.

        Dissemination of information about actual or alleged governmental activity is a critical
and substantial component of the ACLU’s and NLG’s mission and work. The ACLU-NC, for
example, actively disseminates and frequently garners extensive media coverage of the
information it obtains about actual or alleged government activity through FOIA and California’s
statutory counterpart, the California Public Records Act. It does so through a heavily visited
website (averaging between 10,000 and 20,000 visitors per week) and a paper newsletter
distributed to its members, who now number over 170,000. In the past, FOIA requests, litigation
over FOIA responses, and information obtained by the ACLU-NC through FOIA about the
federal government’s immigration enforcement, ethnic and racial profiling, and detention
operations have been the subject of articles on the ACLU-NC’s website.2 They have also
garnered coverage by other news media.3

         Courts have found that the ACLU and similar organizations are “primarily engaged in
disseminating information” for purposes o expedited processing under FOIA. See ACLU v. Dep’t
of Justice, 321 F. Supp. 2d 24, 30 n.5 (D.D.C. 2004) (finding that a non-profit, public interest
group that “gathers information of potential interest to a segment of the public, uses its editorial
skills to turn the raw material into a distinct work, and distributes that work to an audience” is

2
  See, e.g., https://www.aclunc.org/news/aclu-northern-california-files-demands-documents-implementation-trump-
s-muslim-ban (FOIA request for CBP detention and deportation records); https://www.aclunc.org/news/aclu-
northern-california-files-lawsuit-demanding-documents-implementation-trumps-muslim-ban (lawsuit challenging
government’s response to FOIA request for CBP records) https://www.aclunc.org/news/aclu-seeks-records-
immigration-enforcement-actions-northern-california (FOIA request for ICE enforcement action records);
https://www.aclunc.org/news/lawsuit-seeks-documents-regarding-ice-raids (lawsuit challenging government’s
response to FOIA request for ICE enforcement action records);
3
  See, e.g., Eric Tucker, 5 Men Sue Over Anti-Terror Info-Sharing Program, Associated Press, July 9, 2014,
http://goo.gl/NYgF8p; Hameed Aleaziz, Lawsuit Against ICE Seeks Information on Asylum Seekers, SFGate.com,
Oct. 20, 2016, http://goo.gl/VjBJYZ; Luke Darby, What Surveillance Looks Like Under the Trump Administration,
GQ Magazine, May 1, 2017, http://goo.gl/oYvQfq; Daisy Alioto, How Taking a Photograph Can Land You a Visit
from the FBI, Artsy.com, June 20, 2017, http://goo.gl/bGZvPh; Nicole Narea, ICE To Hand Over Asylum Seeker
Detention Policy Data, Law360.com, Aug. 9, 2017, http://goo.gl/Q4y34D.
        Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 12 of 46
Ltr. re Preservation of Records & FOIA Request for Jerome Aba
May 29, 2018
Page 5 of 7

“primarily engaged in disseminating information” (internal citation omitted)); see also
Leadership Conference on Civil Rights v. Gonzales, 404 F. Supp. 2d 246, 260 (D.D.C. 2005)
(finding Leadership Conference—whose mission is to “disseminate[] information regarding civil
rights and voting rights to educate the public [and] promote effective civil rights laws”—to be
“primarily engaged in the dissemination of information”).

        Second, there is urgency to inform the public concerning actual or alleged federal
government activity. CBP detained Mr. Aba for over 24 hours at SFO, subjecting him to
physical abuse in order to coerce his responses to intrusive and offensive questioning by several
individuals. Mr. Aba’s detention has been the focus of many recent media reports raising
concerns over the basis of this mistreatment. See, e.g., Muna Danish, Filipino Human Rights
Activist Detained by Customs Agents at SFO, KQED, Apr. 18, 2018, https://bit.ly/2qVJTI1;
Debora Villalon, Filipino Activist Denied Entry at SFO Into the United States, Fox KTVU, Apr.
19, 2018, https://bit.ly/2JmGVTH; Filipino Activist Denied Entry to U.S. Returns to Manila,
CBS Local, Apr. 19, 2018; https://cbsloc.al/2Hqm85l; Lilian Kim, Supporters To Rally after
Filipino Peace Advocate Claims He Was Tortured, ABC7 News, Apr. 22, 2018,
https://abc7ne.ws/2Hs6uWQ.

III.    APPLICATION FOR WAIVER OR LIMITATION OF FEES

        1. Release of the records is in the public interest.

        We request a waiver of search, review, and reproduction fees on the grounds that
disclosure of the requested records is in the public interest because it is likely to contribute
significantly to the public understanding of the United States government’s operations or
activities and is not primarily in the commercial interest of the requester. 5 U.S.C. §
552(a)(4)(A)(iii); 6 C.F.R. § 5.11(k).

        As discussed above, numerous news accounts reflect the considerable public interest in
the requested records. Given the ongoing and widespread media attention to this issue, the
records sought by the Request will significantly contribute to the public understanding of the
operations and activities of the Department of Homeland Security and CBP, and will be of
interest to a broad interest. See 6 C.F.R. § 5.11(k)(1)(i), (k)(2)(iii). In addition, disclosure is not
in the ACLU-NC’s commercial interest. As described above, any information disclosed as a part
of this FOIA Request will be available to the public at no cost. Thus, a fee waiver would fulfill
Congress’s legislative intent in amending FOIA. See Judicial Watch Inc. v. Rossotti, 326 F.3d
1309, 1312 (D.C. Cir. 2003) (“Congress amended FOIA to ensure that it be ‘liberally construed
in favor of waivers for noncommercial requesters.’”) (citation omitted); OPEN Government Act
of 2007, Pub. L. No. 110-175, § 2, 121 Stat. 2524 (finding that “disclosure, not secrecy, is the
dominant objective of the Act,” quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1992)).

        2. The ACLU-NC qualifies as a representative of the news media.

       A waiver of search and review fees is warranted because the ACLU-NC qualifies as a
“representative of the news media” and the requested records are not sought for commercial use.
        Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 13 of 46
Ltr. re Preservation of Records & FOIA Request for Jerome Aba
May 29, 2018
Page 6 of 7

5 U.S.C. § 552(a)(4)(A)(ii); see also 6 C.F.R. §§ 5.11(b)(6), (k)(2)(iii). Accordingly, fees
associated with the processing of this request should be “limited to reasonable standard charges
for document duplication.” The ACLU-NC meets the statutory and regulatory definitions of a
“representative of the news media” because it is an “entity that gathers information of potential
interest to a segment of the public, uses its editorial skills to turn the raw materials into a distinct
work, and distributes that work to an audience.” 5 U.S.C. § 552(a)(4)(A)(ii)(II); see also Nat’l
Sec. Archive v. Dep’t of Def., 880 F.2d 1381, 1387 (D.C. Cir. 1989); cf. ACLU v. Dep’t of
Justice, 321 F. Supp. 2d 24, 30 n.5 (D.D.C. 2004) (finding non-profit public interest group to be
“primarily engaged in disseminating information”). The ACLU-NC is a “representative of the
news media” for the same reasons that it is “primarily engaged in the dissemination of
information.” See Elec. Privacy Info. Ctr. v. Dep’t of Def., 241 F. Supp. 2d 5, 10–15 (D.D.C.
2003) (finding nonprofit public interest group that disseminated an electronic newsletter and
published books was a “representative of the news media” for FOIA purposes). The ACLU-NC
recently was held to be a “representative of the news media.” Serv. Women’s Action Network v.
Dep’t of Def., No. 3:11CV1534 (MRK), 2012 WL 3683399, at *3 (D. Conn. May 14, 2012); see
also ACLU of Wash. v. Dep’t of Justice, No. C09-0642RSL, 2011 WL 887731, at *10 (W.D.
Wash. Mar. 10, 2011) (finding ACLU of Washington to be a “representative of the news
media”), reconsidered in part on other grounds, 2011 WL 1900140 (W.D. Wash. May 19,
2011).
                                                 ***
        Pursuant to the applicable statute and regulations, we expect a determination regarding
expedited processing within ten (10) calendar days. See 5 U.S.C. § 552(a)(6)(E)(ii)(I); 6 C.F.R. §
5.5(e)(4).
        If this request for information is denied in whole or in part, we ask that you justify all
deletions by reference to specific exemptions to the Freedom of Information Act. We expect you
to release all segregable portions of otherwise exempt material in accordance with 5 U.S.C. §
552(b). We reserve the right to appeal a decision to withhold any information.
       Thank you for your prompt attention to this matter. Please furnish all applicable records
to Vasudha Talla, American Civil Liberties Union of Northern California, 39 Drumm Street, San
Francisco, California 94111, telephone (415) 621-2493 ext. 308.
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 14 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 15 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 16 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 17 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 18 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 19 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 20 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 21 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 22 of 46




                     EXHIBIT C
                  Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 23 of 46


  From:    CBPFOIA@cbp.dhs.gov
Subject:   Final Disposition, Request CBP-2018-050484
   Date:   May 2, 2018 at 4:48 PM
     To:   Vasudha Talla vtalla@aclunc.org

       Pursuant to 6 C.F.R. Part 5 § 5.3(b) of the DHS FOIA regulations, you must describe the records you are seeking with as much
       information as possible to ensure that our search of appropriate systems of records can find them with a reasonable amount of effort.
       Your FOIA request for Jerome Aba has been closed as insufficient for one or more of the following reasons:

              ·    Your FOIA request is a third party request and did not include authorization that information on this individual can be
                    released to you. All third party FOIA requests must include a signed G-28 or G-639 form, or a signed statement from the
                    individual verifying that his/her information may be released to you.

              ·    Did not include a date of birth.


       Please resubmit your FOIA request, along with the required information, by logging into your existing FOIAonline account or go to
       https://foiaonline.regulations.gov to create an account.
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 24 of 46




                     EXHIBIT D
               Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 25 of 46


  From:    CBPFOIA@cbp.dhs.gov
Subject:   FOIA Request CBP-2018-062870 Submitted
   Date:   June 11, 2018 at 5:30 PM
     To:   Vasudha Talla vtalla@aclunc.org

       This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

                Tracking Number: CBP-2018-062870
                Requester Name: Vasudha Talla
                Date Submitted: 06/07/2018
                Request Status: Submitted
                Description: Duplicate of CBP-2018-059738
               Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 26 of 46


  From:    CBPFOIA@cbp.dhs.gov
Subject:   Final Disposition, Request CBP-2018-062870
   Date:   June 11, 2018 at 5:36 PM
     To:   Vasudha Talla vtalla@aclunc.org




       FOIA request CBP-2018-062870 for Jerome Aladdin Succor Aba has been closed as it is a duplicate of an earlier FOIA request that
       you submitted electronically. Your earlier FOIA request CBP-2018-059738 will be processed in the order it was received.
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 27 of 46




                     EXHIBIT E
        Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 28 of 46



Vasudha Talla
ACLU Foundation of Northern California
39 Drumm Street
San Francisco, CA 94111


                                                                                            June 13, 2018


Dear Vasudha Talla,




Vasudha Talla


39 Drumm Street San Francisco CA 94111




Dear Vasudha Talla:




This automated notice acknowledges receipt of your Freedom of Information Act (FOIA) request to U.S.
Customs and Border Protection (CBP) received on 05/29/2018 for Jerome ABA. Please use the
following unique FOIA tracking number CBP-2018-059738 to track the status of your request. If you have
not already done so, you must create a FOIAonline account at https://foiaonline.regulations.gov. This is
the only method available to check the status of your pending FOIA request.




Provisions of the Act allow us to recover part of the cost of complying with your request. We shall charge
you for records in accordance with the DHS FOIA regulations outlined on the DHS website,
https://www.federalregister.gov/documents/2016/11/22/2016-28095/freedom-of-information-act-
regulations. By submitting your request, you have agreed to pay up to $25.00 in applicable processing
fees, if any fees associated with your request exceed this amount, CBP shall contact you; however, the
first 100 pages are free.




Due to the increasing number of FOIA requests received by this office, we may encounter some delay in
processing your request. Consistent with 6 C.F.R. Part 5 §5.5(a) of the DHS FOIA regulations, CBP
processes FOIA requests according to their order of receipt. Although CBP’s goal is to respond within 20
business days of receipt of your request, FOIA does permit a 10-day extension of this time period in
certain circumstances pursuant to 6 C.F.R. Part 5 §5.5(c).




CBP’s FOIA Division is working hard to reduce the amount of time necessary to respond to FOIA
requests. Currently, the average time to process a FOIA request related to "travel/border incidents" is a
        Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 29 of 46



minimum of 3-6 months. We truly appreciate your continued patience.




For additional information please consult CBP FOIA website please click on FOIA Act Resources or visit
http://www.cbp.gov/site-policy-notices/foia.




Sincerely,
U.S. Customs and Border Protection
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 30 of 46




                     EXHIBIT F
         Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 31 of 46
                                                                                        Office of the Under Secretary for
                                                                                        National Protection and Programs
                                                                                        U.S. Department of Homeland Security
                                                                                        Washington, DC 20528




                                                    June 11, 2018

SENT VIA E-MAIL TO: vtalla@aclunc.org

Vasudha Talla
39 DRUMM STREET
SAN FRANCISCO, CA 94111

Re: 2018-OBFO-26128

Dear Talla:

This letter acknowledges receipt of your May 29, 2018, Freedom of Information Act (FOIA) request to the
Department of Homeland Security (DHS), seeking records from the Automated Biometric Identification System
(IDENT) on behalf of your client, Jerome Aladdin Succor Aba. This office received your request on June 06, 2018.

Due to the increasing number of FOIA requests received by this office, we may encounter some delay in processing
your request. Consistent with 6 C.F.R. Part 5 § 5.5(a) of the DHS FOIA regulations, the Department processes
FOIA requests according to their order of receipt. Although DHS’ goal is to respond within 20 business days of
receipt of your request, FOIA does permit a 10-day extension of this time period in certain circumstances pursuant
to 6 C.F.R. Part 5 § 5.5(c). As your request seeks documents that will require a thorough and wide-ranging search,
DHS will invoke a 10-day extension for your request pursuant to 6 C.F.R. Part 5 § 5.5(c). We will make every
effort to comply with your request in a timely manner.

Provisions of the FOIA allow us to recover part of the cost of complying with your request. We shall charge you for
records in accordance with the DHS FOIA regulations as they apply to non-commercial requesters. As a non-
commercial requester, you will be charged 10 cents per page for duplication; the first 100 pages are free, as are the
first two hours of search time, after which you will pay the per quarter-hour rate ($4.00 for clerical personnel, $7.00
for professional personnel, $10.25 for managerial personnel) of the searcher. We will construe the submission of
your request as an agreement to pay up to $25.00.

We have queried the appropriate component(s) of DHS for responsive records. If any responsive records are located,
they will be reviewed for determination of releasability. Please be assured that one of the analysts in our office will
respond to your request as expeditiously as possible. We appreciate your patience as we proceed with your request.

Your request has been assigned reference number 2018-OBFO-26128. Please refer to this identifier in any future
correspondence. The status of your FOIA request is now available online and can be accessed at:
https://www.dhs.gov/foia-status, by using this FOIA request number. Status information is updated daily.
Alternatively, you can download the DHS eFOIA Mobile App, the free app is available for all Apple and Android
devices. With the DHS eFOIA Mobile App, you can submit FOIA requests or check the status of requests, access all
of the content on the FOIA website, and receive updates anyplace, anytime.
         Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 32 of 46



If you have any questions, or would like to discuss this matter, please feel free to contact this office at 202-295-
5454.


                                                        Sincerely,

                                                        OBIM FOIA
                                                        Department of Homeland Security
                                                        245 Murray Lane, SW
                                                        STOP-0628
                                                        Washington, D.C. 20528-0628
                                                        E-Mail OBIM-FOIA@ice.dhs.gov
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 33 of 46




                    EXHIBIT G
       Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Office
                                                            Page      34 of 46
                                                                 of the Under Secretary
                                                                          National Protection and Programs Directorate
                                                                          U.S. Department of Homeland Security
                                                                          Washington, DC 20528




                                         August 28, 2018


SENT VIA E-MAIL TO: vtalla@aclunc.org

Vasudha Talla
ACLU OF Northern California
39 DRUMM STREET
SAN FRANCISCO, CA 94111

Re: 2018-OBFO-26128

Dear Ms. Talla:

This is the final response to your Freedom of Information Act (FOIA) request to the Department
of Homeland Security (DHS), dated May 29, 2018, and received by this office on June 6, 2018.
You are seeking records relating to your client, Jerome Aladdin Succor Aba. You provided
information for your client which we have compared to records accessible by the Office of
Biometric Identity Management (OBIM).

A search of the Automated Biometric Identification System (IDENT) for documents responsive
to your request produced a total of three pages (enclosed), portions of which are withheld
pursuant to Title 5 U.S.C. § 552 (b)(6), (b)(7)(C) and (b)(7)(E) described below.

FOIA Exemption 6 exempts from disclosure personnel or medical files and similar files the
release of which would cause a clearly unwarranted invasion of personal privacy. This requires a
balancing of the public’s right to disclosure against the individual’s right to privacy. The privacy
interests of the individuals in the records you have requested outweigh any minimal public
interest in disclosure of the information. Any private interest you may have in that information
does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
that could reasonably be expected to constitute an unwarranted invasion of personal privacy.
This exemption takes particular note of the strong interests of individuals, whether they are
suspects, witnesses, or investigators, in not being unwarrantably associated with alleged criminal
activity. That interest extends to persons who are not only the subjects of the investigation, but
those who may have their privacy invaded by having their identities and information about them
revealed in connection with an investigation. Based upon the traditional recognition of strong
privacy interest in law enforcement records, categorical withholding of information that
identifies third parties in law enforcement records is ordinarily appropriate. As such, I have
determined that the privacy interest in the identities of individuals in the records you have
requested clearly outweigh any minimal public interest in disclosure of the information. Please
note that any private interest you may have in that information does not factor into this
determination.
       Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 35 of 46


FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I determined that
disclosure of law enforcement systems checks, manuals, checkpoint locations, surveillance
techniques could reasonably be expected to risk circumvention of the law. Additionally, the
techniques and procedures at issue are not well known to the public.

You may contact the OBIM FOIA Public Liaison at 202-295-5454 for any further assistance and
to discuss any aspect of your request. You may also contact OGIS at the National Archives and
Records Administration to inquire about the FOIA mediation services they offer. The contact
information for OGIS is as follows: Office of Government Information Services, National
Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448;
or facsimile at 202-741-5769.

If you are not satisfied with the response to this request, you may administratively appeal by
writing to: Associate General Counsel (General Law), U.S. Department of Homeland Security,
Washington, D.C. 20528, following the procedures outlined in the DHS regulations at
6 C.F.R. § 5.8. Your envelope and letter should be marked “FOIA Appeal.” Your appeal must
be postmarked or electronically transmitted within 90 days of the date of the response to your
request. Copies of the FOIA and DHS regulations are available at www.dhs.gov/foia.

If you need to contact our office again about this matter, please refer to 2018-OBFO-26128.
This office can be reached at 202-295-5454.


                                            Sincerely,




                                            James Holzer
                                            Deputy Chief FOIA Officer


Enclosure
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 36 of 46




                    EXHIBIT H
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 37 of 46
       Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 38 of 46
FOIA Appeal re Case No. 2018-OBFO-26128
November 26, 2018
Page 2

provide a sufficient factual predicate to establish the basis for these exemptions. The Terminal
ID does not appear to reveal names, email addresses, or other information that taken alone would
be sufficient to identify an individual or invade their personal privacy. Further, these exemptions
are inappropriate because the public interest in disclosure outweighs any privacy interests.
        Finally, we appeal the use of FOIA exemption b(7)(E) to withhold portions of the records
disclosed on August 29, 2018. Your agency has not provided a sufficient factual predicate to
establish that Exemption 7(E) should apply to the withheld portions of the document. You have
not provided sufficient information to confirm that the information withheld was compiled for a
law enforcement purpose, nor that disclosure of the information would risk circumvention of the
law.
                                                     Sincerely,




                                                     Vasudha Talla
                                                     Staff Attorney
                                                     ACLU Foundation of Northern California

Enclosures.
       Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Office
                                                            Page      39 of 46
                                                                 of the Under Secretary
                                                                          National Protection and Programs Directorate
                                                                          U.S. Department of Homeland Security
                                                                          Washington, DC 20528




                                         August 28, 2018


SENT VIA E-MAIL TO: vtalla@aclunc.org

Vasudha Talla
ACLU OF Northern California
39 DRUMM STREET
SAN FRANCISCO, CA 94111

Re: 2018-OBFO-26128

Dear Ms. Talla:

This is the final response to your Freedom of Information Act (FOIA) request to the Department
of Homeland Security (DHS), dated May 29, 2018, and received by this office on June 6, 2018.
You are seeking records relating to your client, Jerome Aladdin Succor Aba. You provided
information for your client which we have compared to records accessible by the Office of
Biometric Identity Management (OBIM).

A search of the Automated Biometric Identification System (IDENT) for documents responsive
to your request produced a total of three pages (enclosed), portions of which are withheld
pursuant to Title 5 U.S.C. § 552 (b)(6), (b)(7)(C) and (b)(7)(E) described below.

FOIA Exemption 6 exempts from disclosure personnel or medical files and similar files the
release of which would cause a clearly unwarranted invasion of personal privacy. This requires a
balancing of the public’s right to disclosure against the individual’s right to privacy. The privacy
interests of the individuals in the records you have requested outweigh any minimal public
interest in disclosure of the information. Any private interest you may have in that information
does not factor into the aforementioned balancing test.

FOIA Exemption 7(C) protects records or information compiled for law enforcement purposes
that could reasonably be expected to constitute an unwarranted invasion of personal privacy.
This exemption takes particular note of the strong interests of individuals, whether they are
suspects, witnesses, or investigators, in not being unwarrantably associated with alleged criminal
activity. That interest extends to persons who are not only the subjects of the investigation, but
those who may have their privacy invaded by having their identities and information about them
revealed in connection with an investigation. Based upon the traditional recognition of strong
privacy interest in law enforcement records, categorical withholding of information that
identifies third parties in law enforcement records is ordinarily appropriate. As such, I have
determined that the privacy interest in the identities of individuals in the records you have
requested clearly outweigh any minimal public interest in disclosure of the information. Please
note that any private interest you may have in that information does not factor into this
determination.
       Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 40 of 46


FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I determined that
disclosure of law enforcement systems checks, manuals, checkpoint locations, surveillance
techniques could reasonably be expected to risk circumvention of the law. Additionally, the
techniques and procedures at issue are not well known to the public.

You may contact the OBIM FOIA Public Liaison at 202-295-5454 for any further assistance and
to discuss any aspect of your request. You may also contact OGIS at the National Archives and
Records Administration to inquire about the FOIA mediation services they offer. The contact
information for OGIS is as follows: Office of Government Information Services, National
Archives and Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland
20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448;
or facsimile at 202-741-5769.

If you are not satisfied with the response to this request, you may administratively appeal by
writing to: Associate General Counsel (General Law), U.S. Department of Homeland Security,
Washington, D.C. 20528, following the procedures outlined in the DHS regulations at
6 C.F.R. § 5.8. Your envelope and letter should be marked “FOIA Appeal.” Your appeal must
be postmarked or electronically transmitted within 90 days of the date of the response to your
request. Copies of the FOIA and DHS regulations are available at www.dhs.gov/foia.

If you need to contact our office again about this matter, please refer to 2018-OBFO-26128.
This office can be reached at 202-295-5454.


                                            Sincerely,




                                            James Holzer
                                            Deputy Chief FOIA Officer


Enclosure
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 41 of 46




                     EXHIBIT I
    Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 42 of 46



                                             Office of the Administrative Law Judge   U.S. Courthouse
                                             United States Coast Guard                601 25th Street, Suite 508A
                                                                                      Galveston, Texas
                                                                                      Staff Symbol: ALJ-Hou
                                                                                      Phone: 409-765-1300
                                                                                      Fax: 409-765-1303
                                                                                      Email: Tommy.B.Cantrell@uscg.mil

                                                                                      5720
                                                                                      10 May 2019

Vasudha Talla
ACLU of Northern California
39 Drumm Street
San Francisco, CA 94111

RE: DHS FOIA Appeal Number 2019-HQAP-00085; FOIA REQUEST NUMBER:
2018-OBFO-26128

Dear Ms. Talla:

This letter concerns your appeal of the Department of Homeland Security (DHS) Office
of Biometric Identity Management’s (OBIM) response to your FOIA request 2018-
OBFO-26128. In your initial request, you sought materials relating to Jerome Aladdin
Sucoor Aba. As set forth below, I am AFFIRMING IN PART AND REMANDING
IN PART this matter to OBIM for further explanation.

Pursuant to a memorandum of agreement, the United States Coast Guard Office of the
Chief Administrative Law Judge is reviewing FOIA appeals for the Department of
Homeland Security General Counsel’s office. Therefore, the Office of the Chief
Administrative Law Judge hereby renders the official appeal decision on behalf of the
Department of Homeland Security.

On August 28, 2018, OBIM responded to your request informing you it performed a
search and located three pages of responsive documents. OBIM produced the document,
but withheld some information, citing 5 U.S.C. §§ 552(b)(7)(E) and (b)(6).1 Your appeal
indicates you seek unredacted copies.

As set forth below, I am uncertain whether OBIM properly applied FOIA Exemption
(b)(6), and, therefore, remand this to OBIM for further explanation.

I am, however, affirming the Agency’s application of (b)(7)(E).

Exemption 7

Exemption 7 of the Freedom of Information Act protects from disclosure "records or
information compiled for law enforcement purposes, but only to the extent that the
production of such law enforcement records or information



1
  The Agency’s response also cited 5 U.S.C. §§ 552(b)(7)(C), however, the undersigned did not see where
the Agency made any redactions relying on this exemption. Either party may contact my office if a
document was withheld or redacted relying on (b)(7)(C), which was inadvertently not included in the file.
   Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 43 of 46



       (E) would disclose techniques and procedures for law enforcement investigations
       or prosecutions, or would disclose guidelines for law enforcement investigations
       or prosecutions if such disclosure could reasonably be expected to risk
       circumvention of the law.

In making their determinations of Exemption 7 threshold applicability, courts have
focused on the content and purpose for compiling each item of information involved,
regardless of the overall character of the record in which it happens to be maintained. FBI
v. Abramson, 456 U.S. 615, 624, 626 (1982) (explaining that "threshold requirement for
qualifying under Exemption 7 turns on the purpose for which the document sought to be
withheld was prepared" because focus is on nature of information).

Applying this exemption, I reviewed each unredacted document produced by the Agency
and preliminarily conclude the content and purpose for compiling these record was for
law enforcement purposes. I also conclude that production of these materials would
disclose techniques and procedures for law enforcement investigations or prosecutions, or
would disclose guidelines for law enforcement investigations or prosecutions if such
disclosure could reasonably be expected to risk circumvention of the law.

Accordingly, I am AFFIRMING IN PART and REMANDING IN PART to OBIM
with instruction to advise my office within 30 days as to how b(6) applies to the redacted
materials.

Notwithstanding the above decision, as part of the 2007 FOIA amendments, the Office of
Government Information Services (OGIS) was created to offer mediation services to
resolve disputes between FOIA requesters and Federal agencies as a non-exclusive
alternative to litigation. Using OGIS services does not affect your right to pursue
litigation. If you are requesting access to your own records (which is considered a
Privacy Act request), you should know that OGIS does not have the authority to handle
requests made under the Privacy Act of 1974. If you wish to contact OGIS, you may
email them at ogis@nara.gov or call 1-877-684-6448.

Once I receive a response from the Agency, I, or another attorney, will provide you with
an additional letter disposing of your appeal. If my office does not receive a timely
response from the Agency, I, or another attorney, will supply you with a letter providing
final agency action so that you may enter federal court to seek further relief, if you so
choose.


Sincerely,




Tommy Cantrell
Attorney Advisor
United States Coast Guard
U.S. Department of Homeland Security


Sent: Via email at the address indicated above.
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 44 of 46




                     EXHIBIT J
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 45 of 46
Case 4:19-cv-06471-DMR Document 1-1 Filed 10/09/19 Page 46 of 46
